DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-46 are allowed. 
The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating a time-based human activities universal processor; 
said by integrating artificial intelligence analysis; 
said in combination with logic and contextual analysis; said performing the artificial intelligence analysis with an artificial intelligence neural network; 
said with an advanced mathematic computation algorithm capability; 
said with a time-based n-dimensional space- curves formula Fi algorithm capability.

The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method to investigate time-based human activities;
said with a time-based human activities universal processor; 
said organizing human activities as set of objects database information formatted as matrices element indices; 
said identifying each individual object with matrices element indices; 
said human activities being a gathering of human, animal, object; said with their interaction; said with related motion; 
said monitoring time-based human activities; 
said with several time-based look-out human activities apparatus; 
said using the time-based human activities universal processor; 
solving ambiguities; 
said for each apparatus;
creating time-based human activities sub-parsing group formatted as matrices 
element indices.
The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating an advanced mathematic computation algorithm; 
said this algorithm with the human activities organized as a set of objects formatted as matrices element indices; 
said generating the gathering of all or some object matrices element indices; 
said using connotation, fields and classifications formatted as matrices element indices; said distributing these objects matrices element indices; 
said populating several elements of human activities sub- parsing group formatted as matrices element indices; 
said this algorithm uses matrices calculus; tensors calculus; 
matrix addition; grouping; multiplication, tensor product; transposition; association; comparing; 
correlating some or all matrices rows, columns, and layers tensors element indices; said assisting the time-based human activities universal processor; 
generating the time-based correlation n-dimensional tensors with element indices.

The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating a time-based n-dimensional space-curves formula Fi algorithm; 
said to time-based monitor motion, position and behavior; 
said with three complementary set of parameters; said the a,b,c,d parameters linking to the object situation x,y,z with time t; 
said a set of pi1,pi2,to pin parameters linking to the monitoring activities; 
said such as position; motion; 
behavior; 
said to the context; 
security; 
medical; 
automotive;
 military; 
said to the object; 
human; 
animal; 
vehicle; 
said to the environment; 
road; 
street; 
parkland; 
building; 
said people gathering; 
said to others rules and conditions; 
said for each single Oa,Og and Oy angle rotation; 
said the reait,reai2,t0 reain, Fogit ,rBi2,tO regin,royit ,Foyi2,tO royin
parameters; 
said linking to motion; 
behavior; 
rotation; 
said for object situation Xi, Xi2,xi3; 
said calculating the clockwise or counterclockwise rotation matrices element indices; 
said using the Euler matrix single angle rotation notation matrices element indices; 
said for each single Oa,Og and Oy angle rotation; 
said reait ,Foai2,tO reain, regi ,Fopi2,tO roegin,feyit ,Foyi2,tO reyin; 
said for each single Oa,Og and Oy angle rotation; 
said creating the matrices Rai1;Rgi1;Ryi1; 
said Rai1 matrices element indices rait,fai2,tO rain; 
said Rgi1 matrices element indices rgit,rgi2,to rein; 
said Ryit matrices element indices ryi1,ryi2,to ryin; 
said for the OatOg+Oy angles rotations combination; 
said using matrices multiplication; Rai1.Rgi1.Ryi1; 
said generating matrix Reait,egi1,oyiz matrices element indices roeait,roai2,to reain,regi1 ,Fepi2,to repin,leyit ,feyi2,tO reyin;
said creating the Fi(pi1,pi2,to Pin, reait ,foai2,tO roain, regi ,Bi2,tO rogin,reyit ,Foyi2,to
reyin, aXi, byi,Czi, dti). of the time-based n-dimensional space-curves formula Fi 
algorithm.
The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating a rich set of object table formatted as matrices element indices; 
said with a set of human biometric; 
a set of pictures; 
silhouette and typical model for human; and 
many objects; 
said formatted as matrices element indices; 
said several field; 
said with category classification; 
said automotive; 
security; 
military; 
medical; 
machine to machine relationship; 
machine to human relationship; 
said for each category following specific mandatory rules formatted as matrices element indices; 
said with indices independently formatted as matrices element indices.

The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating a rich universal dictionary table formatted as matrices element indices; said by associating and interlinking a rich word dictionary table formatted as matrices element indices; 
said to a rich set of object table formatted as matrices element indices; 
said interlinking the word matrices element indices independent of a language; 
said to the corresponding object matrices element indices independent of a language; 
said with identical matrices element indices; 
creating from the human activities; 
said a set of objects database information formatted as matrices element indices; 
said identifying each individual object with matrices element indices.

The present invention is directed to analyzing time-based human activities by employing artificial intelligence analysis in combination with logic and contextual analysis using advanced mathematics to extract from this analysis action to predict a behavior. Each independent claim identifies the uniquely distinct features:

A method creating a time-based look-out human activities apparatus; 
said this apparatus divided in two sub-apparatus; 
said a sub-apparatus including video camera; 
said with also night vision; 
thermal vision; 
said microphone; 
said GPS; 
said wireless; 
said RF-ID detector; 
said dedicated to acquiring all human activities; 
said as object time-based information formatted as matrices element indices; 
said a sub-apparatus; 
said with the capability to communicate in a LAN/WAN; 
said including a LAN/WAN transmitter; 
receiver apparatus; 
said with wireless; 
with Wi-Fi, Wi-Fi max; 
said with RF-ID based wireless transponder ability; 
said recognizing passive RF-ID tag; 
active RF-ID with a nano-battery; 
with an antenna ability to receive and to emit.

The closest prior art, US 9,860,391 (“Wu et al.”); US 9,660,995 (“Reiter et al.”); US 2017/0061305 A1 (“Xiong et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664